DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed on 12/1/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There is significant difference between cut off and cut through and they are not interchangeable. Although applicant cited Fig 8 of instant application to support the amendment, however there is still insufficient support in the specification of the cut through instead of cut off.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6-8, 9-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires cut marks cutting into the surface film layer from the cut surface without cutting off through the thermal bonding layer.

cut through does not further limit not cut through.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dressler et al. (US6613412), and further in view of Hill et al. (US20090025869)
As to claim 1. Dressler et al. discloses a film material with a cutting including:
a surface film layer(see e.g. graphic materials 44 in Fig 4, line 60-65 in column 11), one surface thereof forming a cut surface with a cutting grain(see e.g. surface where has cuts 54 in Fig 4); another surface of the surface film layer being a second surface(see e.g. matching surface 2nd surface in Fig 4);

Instant Application

    PNG
    media_image1.png
    292
    856
    media_image1.png
    Greyscale

Dressler et al. matching the instant application upside down

    PNG
    media_image2.png
    321
    711
    media_image2.png
    Greyscale

a thermal bonding layer located on the second surface of the surface film layer, capable of generating adhesion when being heated(see e.g. hot melt adhesive 50 in Fig 4, line 45 in column 12); the second surface of the surface film layer being directly or indirectly bonded to the thermal bonding layer(see e.g. Fig 4); and
an adhering layer having an adhering surface(see e.g. carrier adhesive 34a in Fig 4, line 1 in column 12); the cut surface of the surface film layer being bonded to the adhering surface of the adhering layer(see e.g. Fig 4);
Dressler et al. does not discloses the cut can be only cut grain/mark without cutting through the thermal bonding layer, wherein the cutting grain having cut marks formed on the cut surface, and the cut marks cutting into the surface film layer from the cut surface without cutting through the thermal bonding layer.
Hill et al. discloses cut grain/mark without cutting through the thermal bonding layer, wherein the cutting grain having cut marks formed on the cut surface, and the cut marks cutting into the surface film layer from the cut surface without cutting through the thermal bonding layer (see e.g. cut film pattern 34 corresponding to claimed cut through mark or grain in Par. 138, Fig 2E-2H, Fig 15, Fig 18, Fig 19, the cut design pattern 30 in e.g. 40 in Par. 141, Fig 2E-2H form a background to part of the design in Par. 19-20 in order to potentially facilitate removal of unwanted film area in Par. 115.. The cut mark 30 together with the cut pattern 40 is separate layer with the thermal bonding layer and can be applied before application of thermal bonding layer, thus the cut mark/grain can be performed in separate operation and thus no need to cut thermal bonding layer) 


    PNG
    media_image3.png
    803
    659
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    773
    661
    media_image4.png
    Greyscale

Both Dressler et al. and Hill et al. are analogous in the field of film laminate having cut out pattern, it would have been obvious for a person with ordinary skills in the art to modify the surface layer or adding a layer as part of the surface layer laminate of Dressler et al. to comprise cut through mark or cut grain as taught by Hill et al. in order to form a background to be part of the design (see e.g. Par. 19-20) and potentially facilitate removal of unwanted film area as suggested by Hill et al. (see e.g. in Par. 115.) 
As to claim 2. Dressler et al. in view of Hill et al. discloses the film material as claimed in claim 1, wherein the cut marks of the cutting grain cut through or do not cut through the surface film layer (see e.g. Fig 4 of Dressler et la. Hill et al. et al. further discloses the cut film pattern for the surface pattern film layer 40 in Par. 184, thus same cut need not to cut through the surface film layer in Fig 15E. However the surface film layer 40 also have cut mark aligned with the cut mark of the cut pattern layer, thus the cutting grain can also cut through the surface film layer, Fig 2, 15, 18-19).
As to claim 3. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 1, further comprising at least one inner film layer disposed between the surface film layer and the thermal bonding layer (see e.g. Dressler et al disclose barrier layer 72 in between graphic materials 44c and graphic adherent means 50C in Fig 9B in line 55-60 in column 16, 50C can be heat activated adhesive in line 1-5 in column 17. Hill et al. further discloses a layer 22 in between surface pattern layer 40 and adhesive layer 25); and the cut marks with at least one type of depth cutting into the surface film layer from the cut surface without cutting through the thermal bonding layer (see e.g. Hill et al. further discloses the surface film layer 40 also have cut mark aligned with the cut mark of the cut pattern layer, thus the cutting grain can also cut through the surface film layer, Fig 2, 15, 18-19, as the result, different cut depth are achieved).
                                    
    PNG
    media_image5.png
    179
    255
    media_image5.png
    Greyscale

As to claim 4. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 3, comprising at least two inner film layers disposed between the surface film layer and the thermal bonding layer; and the cut marks with at least two types of depths cutting into the surface film layer and the at least two inner film layers from the cut surface without cutting through the thermal bonding layer (see e.g. Dressler et al. discloses barrier layer 72 is advantageous because it prevents the immigration of graphic adherent means 50c into fabric layer 44c (see e.g. line 60-65 in column 16). Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to apply multiple barrier film to increase the barrier properties and prevent the immigration of graphic adherent means into other layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04]).
As to claim 5. Dressler et al in view of Hill et al. disclose the film material as claimed in claim 1, wherein the adhering surface of the adhering layer has repeatable adhesion (see e.g. Dressler et al disclose plastic film 32 as carrier in Fig 4, furthermore, graphic adherent means 50c is heat activated adhesive that is heat activated to reduce the peel strength of carrier adhesive 34d (corresponds to the adhering layer) which allow for immediate removal of carrier 30d in line 1-5 in column 17. It would be expected that a plastic carrier substrate is able to repeated adhesive and removal)
As to claim 6. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 1, wherein the film material is cut out with a pattern, and a cutting mark of the pattern cuts through the thermal bonding layer to reach the surface film layer (see e.g. hot melt adhesive/thermal bonding layer 15 cut through following the pattern in Fig 4 of Dressler et al. Hill et al. further discloses the surface film layer 40 also have cut mark aligned with the cut mark of the cut pattern layer, thus the cutting grain can also cut through the surface film layer, Fig 2, 15, 18-19, as the result, different cut depth are achieved).
As to claim 7. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 2, wherein the film material is cut out with a pattern, and a cutting mark of the pattern cuts through the thermal bonding layer to reach the surface film layer (see e.g. hot melt adhesive/thermal bonding layer 15 cut through following the pattern in Fig 4 of Dressler et al. Hill et al. further discloses the surface film layer 40 also have cut mark aligned with the cut mark of the cut pattern layer, thus the cutting grain can also cut through the surface film layer, Fig 2, 15, 18-19, as the result, different cut depth are achieved).
As to claim 8. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 6, wherein parts other than the pattern are a cut waste that can be removed (see e.g. 56 in Fig 4 of Dressler et al., line 10-15 in column 14 of Dressler et al.)
As to claim 9. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 3, wherein the film material is cut out with a pattern, and a cutting mark of the pattern cuts through the thermal bonding layer, the inner film layer and the surface film layer (see e.g. Fig 9B of Dressler et al., Fig 15, 18, 19 shows the cut off mark can cut through multilayers in Hill et al.).
As to claim 10. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 9, wherein parts other than the pattern are a cut waste, and the cut waste is removed (see e.g. 56 in Fig 4 of Dressler et al., line 10-15 in column 14 of Dressler et al.).
As to claim 11. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 3, wherein the cut marks include a cut mark with a cutting depth at least cutting through the surface film layer, and the at least one inner film layer is exposed at the cut mark with the cutting depth (see e.g. Fig 9B Dressler et al., Fig 18A-18B of Hill et al.). 
As to claim 12. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 4, wherein the inner film layers at least include a first inner film layer and a second inner film layer arranged from the surface film layer toward the thermal bonding layer (see e.g. Dressler et al. discloses barrier layer 72 is advantageous because it prevents the immigration of graphic adherent means 50c into fabric layer 44c (see e.g. line 60-65 in column 16). Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to apply multiple barrier film to increase the barrier properties and prevent the immigration of graphic adherent means into other layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04]);
the cut marks at least include a first cut mark with a first depth and a second cut mark with a second depth, the first cut mark with the first depth cuts off the surface film layer; the second cut mark with the second depth cuts off the surface film layer and the first inner film layer; the first inner film layer is exposed at the first cut mark; and the second inner film layer is exposed at the second cut mark (see e.g. Fig 15 of Dressler et al. disclose different cut patterns or depth. Fig 15 of Hill et al. shows there can be cut at different locations throughout different layers, as the result, the cut will have different depth. Hill et al. further discloses the surface film layer 40 also have cut mark aligned with the cut mark of the cut pattern layer, thus the cutting grain can also cut through the surface film layer, Fig 2, 15, 18-19, as the result, different cut depth are achieved).

    PNG
    media_image6.png
    158
    633
    media_image6.png
    Greyscale

As to claim 13. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 3, wherein the surface film layer and at least one of the inner film layers have different colors or different appearance textures (see e.g. Dressler et al. disclose decorative graphics can have graphic material components of different color or compositions in line 15-20 in column 7).
As to claim 14. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 11, wherein the surface film layer and at least one of the inner film layers have different colors or different appearance textures (see e.g. Dressler et al. disclose decorative graphics can have graphic material components of different color or compositions in line 15-20 in column 7).
As to claim 15. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 3, wherein the surface film layer and each of the inner film layers have different colors or different appearance textures (see e.g. Dressler et al. disclose decorative graphics can have graphic material components of different color or compositions in line 15-20 in column 7).
As to claim 16. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 11, wherein the surface film layer and each of the inner film layers have different colors or different appearance textures (see e.g. Dressler et al. disclose decorative graphics can have graphic material components of different color or compositions in line 15-20 in column 7).
As to claim 17. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 1, wherein a bonding strength between the surface film layer and the thermal bonding layer is greater than a bonding strength between the surface film layer and the adhering layer (see e.g. graphic adherent means 50c is heat activated adhesive that is heat activated to reduce the peel strength of carrier adhesive 34d (corresponds to the adhering layer) which allow for immediate removal of carrier 30d in line 1-5 in column 17)
As to claim 18. Dressler et al in view of Hill et al. discloses the film material as claimed in claim 1, wherein the cut marks of the cut surface cut through the surface film layer to form a plurality of cut pieces on the cut surface (see e.g. Fig 15 of Dressler et al. has multiple component graphic 74a in line 40-45 in column 19, Fig 15 of Hill et al. shows plurality of cut pattern 40 shown in Fig 15E). 

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to reference Knysh et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Dressler 
Applicant argues the cuts 54 that cut both the graphic adherent means 50 and the graphic material 44 to form the decorative graphic 52 are same as the cutting marks 15 of the present application. 
The decorative graphics 52 of Dressler will not be formed and no cut wastes can be peeled away from the carrier 30a, if the cuts 54 do not cut off both the graphic adherent means 50 and the graphic material 44. 
Dressler does not disclose the cut marks 221 of the present application. 
Dressler does not teach (Claim 1) the cutting grain having cut marks formed on the cut surface, and the cut marks cutting into the surface film layer from the cut surface without cutting through the thermal bonding layer. 
Distinctions between the Present Invention and the Combined Cited Prior Art 
Each cited prior art has been discussed individually and shown not to teach limitations identified as being distinguishable from the present invention. Because none of the cited prior art individually teaches the limitations listed below, even if the teachings of Dressler and Knysh et al. were combined, as suggested by the Examiner, the resultant combination does not reasonably teach: (Claim 1) the cutting grain having cut marks formed on the cut surface, and the cut marks cutting into the surface film layer from the cut surface without cutting through the thermal bonding layer. 
Examiner respectfully disagrees:
Dressler et al. discloses portion 56 will be removed or weeded out in line 10-18 in column 14 and Fig 4. Furthermore, Fig 15E-G, 19C, Par. 182, 198 of Hill et al. demonstrate removal of the waste. 
Hill et al. discloses cut grain/mark without cutting through the thermal bonding layer, wherein the cutting grain having cut marks formed on the cut surface, and the cut marks cutting into the surface film layer from the cut surface without cutting through the thermal bonding layer (see e.g. cut film pattern 34 corresponding to claimed cut through mark or grain in Par. 138, Fig 2E-2H, Fig 15, Fig 18, Fig 19, the cut design pattern in e.g. 40 in Par. 141, Fig 2E-2H form a background to part of the design in Par. 19-20 in order to potentially facilitate removal of unwanted film area in Par. 115. The cut mark 30 together with the cut pattern 40 is separate layer with the thermal bonding layer and can be applied before application of thermal bonding layer, thus the cut mark/grain can be performed in separate operation and thus no need to cut thermal bonding layer).
Hill et al. et al. further discloses the cut film pattern for the surface pattern film layer 40 in Par. 184, thus same cut need not to cut through the surface film layer in Fig 15E. However the surface film layer 40 also have cut mark aligned with the cut mark of the cut pattern layer, thus the cutting grain can also cut through the surface film layer, Fig 2, 15, 18-19

    PNG
    media_image3.png
    803
    659
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    773
    661
    media_image4.png
    Greyscale

Both Dressler et al. and Hill et al. are analogous in the field of film laminate having cut out pattern, it would have been obvious for a person with ordinary skills in the art to modify the surface layer or adding a layer as part of the surface layer as part of the surface layer laminate of Dressler et al. to comprise cut through mark or cut grain as taught by Hill et al. in order to form a background to be part of the design (see e.g. Par. 19-20) and potentially facilitate removal of unwanted film area as suggested by Hill et al. (see e.g. in Par. 115.) 
For the above reason, Dressler et al. in view of Hill discloses the cutting grain having cut marks formed on the cut surface, and the cut marks cutting into the surface film layer from the cut surface without cutting through the thermal bonding layer.
Thus applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwendimann et al. (US9079681)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783